Exhibit 10.1 Confidential Portions Redacted and Filed with the Commission pursuant to 17 CFR 200.83.“***” Symbolizes Language Omitted Pursuant to an Application For Confidential Treatment Date: 3/20/2009 TESORO Contract No: BEC09TP0003 Berry Petroleum Company Contract No: Please Advise FAX: 1-303-999-4141 Berry Petroleum Company Broadway Ste 3700 Denver, CO 80202 Attn: Ron Cross This Agreement confirms the transaction previouslydiscussed between TESORO REFINING AND MARKETING COMPANY, a Delaware Corporation (hereinafter referred to as "TESORO" or “Buyer”), and Berry Petroleum Company (hereinafter referred to as "Seller”) TESORO agrees to purchase, and Seller agrees to sell, Crude Oil under the terms and conditions set forth herein and Conoco's General Provisions for
